Exhibit 32.1 CERTIFICATION OF THE PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S. C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of China Bilingual Technology & Education Group Inc., (the ‘‘Company’’) on Form10-Q for period ended November 30, 2012 as filed with the Securities and Exchange Commission on the date hereof (the ‘‘Report’’), I, Ren Zhiqing, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January 14, 2013 /s/Ren Zhiqing Ren Zhiqing Chief Executive Officer (Principal Executive Officer)
